                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

DAVID J. BAKER,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          )            No. 2:18-CV-78 PLC
                                                   )
DR. RUANE STAMPS, et al.,                          )
                                                   )
                       Defendants.                 )

                                MEMORANDUM AND ORDER

       This matter is before the Court on pro se Plaintiff David Baker’s amended complaint. On

January 8, 2019, the Court granted Plaintiff leave to proceed in forma pauperis, and ordered him

to: (1) pay an initial partial filing fee and (2) submit an amended complaint. ECF No. 6. The

Court stated it would review the amended complaint pursuant to 28 U.S.C. § 1915. After the

Court granted Plaintiff two extensions of time, he filed the amended complaint. See ECF Nos. 8,

10, & 11. Plaintiff also moves for the appointment of counsel. ECF No. 12. Upon reviewing the

amended complaint and considering the relevant circumstances, the Court will appoint counsel

under 28 U.S.C. § 1915(e)(1), and provide a deadline for Plaintiff’s counsel to submit a second

amended complaint.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915, the Court accepts the well-pled

facts as true. See, e.g., White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984) (per curiam) (in

reviewing a dismissal of a pro se prisoner’s complaint under § 1915, a court takes the facts “in

the light most favorable to the plaintiff, and all well-pleaded [factual] allegations are considered

as true”). Furthermore, the Court liberally construes the allegations in a pro se complaint.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

                                         The Complaint

       Plaintiff, an inmate at Moberly Correctional Center (“MCC”), brings this action under 42

U.S.C. § 1983 against two defendants: Corizon Health Care (“Corizon”), the medical services

provider for the Missouri Department of Corrections (“MDOC”), and Dr. Ruane Stamps, a

medical doctor employed by Corizon. Plaintiff alleges Defendants were deliberately indifferent

to his serious medical needs by intentionally denying or delaying his access to medical treatment

in violation of the Eighth Amendment. According to Plaintiff, as a result of Defendants’

inadequate response to and delayed treatment of his health complaints – especially in light of his

medical history – he now has terminal throat cancer. Plaintiff asserts that, when he first sought

medical care at MCC, he had just a small “peanut size” knot on his neck or throat area. ECF No.

11 at 4. However, by the time he eventually had surgery, a 7-inch cancerous mass was removed

from his throat and his prognosis is now terminal. Id. at 4-5.



                                               -2-
       Plaintiff alleges Dr. Stamps was aware of his history of cancer but she waited too long

before starting treatment for cancer because she was trying to save money “for the Regional

Office.” Id. at 3. Plaintiff also complains that, after the surgery to remove the throat mass, Dr.

Stamps would not give him “lay-in from school.” Id.

       Plaintiff alleges Corizon “did not and will not have any doctor that will order [a] test that

they know cost[s] a lot of money.” Id. at 4. Plaintiff asserts that, if Corizon had not delayed

approving the medical tests necessary to discover the recurrence of his cancer, he might be

“looking at a longer life.” Id. According to Plaintiff, as a result of Corizon not approving the

“three (3) Test[s] in a timely manner,” his cancer is terminal – “[i]n other words they gave [him]

the death sentence.” Id. at 4 & 5.

       Plaintiff complains of losing his voice, a throbbing and aching discomfort, pain all the

time, distress of body and mind, and a shorter life expectancy.         For relief, Plaintiff seeks

monetary damages.

                                            Discussion

       The Eighth Amendment’s prohibition against cruel and unusual punishment protects

prisoners from deliberate indifference to their serious medical needs. Luckert v. Dodge Cty., 684

F.3d 808, 817 (8th Cir. 2012). To survive initial review, a plaintiff must plead facts sufficient to

state a plausible claim for deliberate indifference to serious medical needs.        See Estelle v.

Gamble, 429 U.S. 97, 106 (1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995).

Allegations of mere negligence in giving or failing to supply medical treatment will not suffice.

Estelle, 429 U.S. at 106. Nor will a prisoner’s “mere disagreement with treatment decisions”

support a claim of deliberate indifference to a prisoner’s serious medical needs.          Jones v.

Minnesota Dep’t of Corr., 512 F.3d 478, 482 (8th Cir. 2008).




                                               -3-
       Instead, a prisoner plaintiff must allege that he suffered objectively serious medical needs

and that the defendants actually knew of, but deliberately disregarded those needs. Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A “serious medical need” is “one that has been

diagnosed by a physician as requiring treatment, or one that is so obvious that even a layperson

would easily recognize the necessity for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336,

342 (8th Cir. 2011). A prisoner may show a deliberate indifference through an intentional delay

in or denial of access to medical care. Estelle, 429 U.S. at 104-05.

       When a delay in treatment is alleged to have violated an inmate’s constitutional rights, a

court measures the objective severity of the deprivation “by reference to the effect of the delay in

treatment.” Jackson v. Riebold, 815 F.3d 1114, 1119 (8th Cir. 2016) (internal quotation marks

omitted) (quoting Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)). To support a claim

based on a delay in treatment, a plaintiff must present “verifying medical evidence” showing that

the delay in treatment had detrimental effects. Id. at 1120. See also Holden, 663 F.3d at 342

(“[a] prisoner alleging a delay in treatment must present verifying medical evidence that . . . [the]

delays adversely affected his prognosis”); Spann v. Roper, 453 F.3d 1007, 1008-09 (8th Cir.

2006) (per curiam) (remanding after concluding it was “incongruous” that the district court

denied the prisoner plaintiff’s “motion for an expert witness and then granted summary judgment

in part based on [the prisoner plaintiff’s] failure to provide verifying medical evidence that the

delay [in medical treatment] had detrimental effects”); accord Alberson v. Norris, 458 F.3d 762,

765-66 (8th Cir. 2006) (“Where the complaint involves treatment of a prisoner’s sophisticated

medical condition, expert testimony is required to show proof of causation”).

       According to Plaintiff’s allegations, Dr. Stamps had knowledge of Plaintiff’s history of

cancer when Plaintiff presented to her with a small knot on his throat, and Dr. Stamps chose not

to treat it as cancer. Plaintiff’s eventual throat cancer diagnosis and the removal of a 7-inch mass



                                                -4-
from his throat constitute a serious medical need. A terminal cancer prognosis may plausibly

constitute a severe detrimental effect of a delay in treatment.

       Additionally, through a liberal construction of Plaintiff’s allegations against Corizon,

Plaintiff asserts that Corizon has a policy of considering financial savings more important than

patient treatment by not approving expensive medical tests in a timely manner and not employing

doctors who will order such tests. In essence, this plausibly presents a claim of deliberate

indifference to a prisoner’s serious medical needs. Plaintiff alleges that the denial of the “three

(3) test[s] in a timely manner” resulted in his terminal cancer diagnosis because, if such tests had

been performed earlier, the cancer would have been found and his prognosis would not be

terminal.   Plaintiff’s amended complaint, liberally construed, plausibly sets forth Eighth

Amendment claims against both Defendants for their deliberate indifference to Plaintiff’s serious

medical needs.

       Plaintiff moves for the appointment of counsel. When deciding, under 28 U.S.C. §

1915(e)(1), whether to “request an attorney to represent any person[, who is a litigant in a civil

case and] unable to afford counsel,” a district court must consider “the factual and legal

complexity of the underlying issues, the existence of conflicting testimony, and the ability of the

indigent plaintiff to investigate the facts and present his claims.” Ward v. Smith, 721 F.3d 940,

942 (8th Cir. 2013) (per curiam). In Ward, the Eighth Circuit stated it accords a district court “a

good deal of discretion to determine whether representation is warranted given the nature of the

case and the litigants,” and further characterized that discretion as “considerable.” Id. at 942,

943.

       Plaintiff’s amended complaint states serious allegations presenting a reasonable inference

and plausible claim that delay in Dr. Stamps’ care of a lump in Plaintiff’s throat and Corizon’s

policy regarding medical testing constitute deliberate indifference to Plaintiff’s serious medical



                                                -5-
needs in violation of the Eighth Amendment. Plaintiff will need to present medical evidence to

support his delay-in-treatment claim. Additionally, Plaintiff’s grievance and the MCC’s response

regarding the challenged medical care, which is reflected in materials attached to the amended

complaint, reflect a conflict in the parties’ positions. Due to the factual and legal complexity of

the underlying issues, the probable existence of conflicting testimony, and Plaintiff’s need for

assistance to investigate and support his claims, the Court concludes the appointment of counsel

for Plaintiff under 28 U.S.C. § 1915(e)(1) is reasonable under the circumstances.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of counsel [ECF

No. 12] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to appoint Plaintiff

counsel pursuant to the Court’s Plan for the Appointment of Pro Bono Counsel. A separate

Notice of Appointment of Pro Bono Counsel shall be entered by the Clerk. The Clerk of Court

shall provide a complete copy of the court file to Plaintiff’s appointed counsel at no cost.

       IT IS FURTHER ORDERED that appointed counsel shall file a second amended

complaint within sixty (60) days after the Clerk provides a copy of the court file to counsel.

       IT IS FURTHER ORDERED that the Court shall review the second amended

complaint in accordance with 28 U.S.C. § 1915.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 9th day of April, 2019




                                                -6-
